             Case 1:20-cv-02945-UNA Document 3 Filed 11/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


WAYLAND DEE KIRKLAND,                           )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )       Civil Action No. 20-2945 (UNA)
                                                )
                                                )
WILLIAM BARR et al.,                            )
                                                )
                 Respondents.                   )


                                   MEMORANDUM OPINION

        Petitioner, appearing pro se, has filed a Petition for Writ of Mandamus and an application

to proceed in forma pauperis. The Court will grant the application and dismiss this action

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that

the complaint fails to state a claim upon which relief may be granted).

        A writ of mandamus is available to compel an “officer or employee of the United States

or any agency thereof to perform a duty owed to plaintiff.” 28 U.S.C. § 1361. Mandamus

actions are reserved for “extraordinary situations.” In re Cheney, 406 F.3d 723, 729 (D.C. Cir.

2005) (internal quotation marks omitted). Mandamus relief is warranted where “(1) the plaintiff

has a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other

adequate remedy available to the plaintiff.” Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir.

2002) (citations and internal quotation marks omitted). The “word ‘duty’ in § 1361 must be

narrowly defined, and [the] legal grounds supporting the government’s duty to [petitioner] must

‘be clear and compelling.’ ” In re Cheney, 406 F.3d at 729 (citations omitted). The petitioner

bears the burden of showing that his right to the writ is “clear and indisputable.” Id. Even if the



                                                    1
             Case 1:20-cv-02945-UNA Document 3 Filed 11/16/20 Page 2 of 2




requirements for mandamus are present, “the issuing court, in the exercise of its discretion, must

be satisfied that the writ is appropriate under the circumstances.” In re Hawsawi, 955 F.3d 152,

156 (D.C. Cir. 2020) (internal quotation marks and citation omitted).

       Petitioner resides in Fairfield Bay, Arkansas. He brings this action “to expose and end a

conspiracy against rights pursuant to 18 U.S.C. § 241” of him and his “kinfolk” by “Kansas

judges and other state officials and agencies[.]” Pet., ECF No. 1 at 1. Reading the prolix

petition liberally, the only discernible claim seeks to involve the federal government, through

named respondent U.S. Attorney General William Barr, in paternity proceedings in Kansas

courts. See id. at 15-32 (requested relief). But the United States Attorney General has absolute

discretion in deciding whether to investigate claims for possible criminal or civil prosecution,

and such decisions generally are not subject to judicial review. Shoshone-Bannock Tribes v.

Reno, 56 F.3d 1476, 1480-81 (D.C. Cir. 1995). It is settled, moreover, that “courts do not have

authority under the mandamus statute to order any government official to perform a discretionary

duty.” Swan v. Clinton, 100 F.3d 973, 977 (D.C. Cir. 1996). Consequently, this case will be

dismissed with prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A

dismissal with prejudice is warranted upon determining “that ‘the allegation of other facts

consistent with the challenged pleading could not possibly cure the deficiency.’”) (quoting

Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation

omitted)).    A separate order accompanies this Memorandum Opinion.




                                                _________/s/_______________
                                                KETANJI BROWN JACKSON
                                                United States District Judge
Date: November 16, 2020



                                                 2
